    Case 2:16-cr-00026-CJB-MBN Document 141 Filed 02/21/19 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                             CRIMINAL ACTION

VERSUS                                               NO. 16-26

JARVIS HARDY                                         SECTION "J"


                   EXHIBIT LIST - SENTENCING

Exhibit No.    Admitted                       Description

  Gov. 1       2/21/2019   Photograph (filed under seal)

  Gov. 2       2/21/2019   Photograph (filed under seal)
